continued from PTO-303, item 3(a):
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot program.

continued from PTO-303, item 12:
(a)	Applicant submits:
“By contrast, claim 1 as amended includes a limitation that “an encryption context is 
determined by the UE and the network server in the process of setting up the first encrypted connection and the second encrypted connection,” before the encryption context is received by the proxy node from the UE. In other words, the proxy node does not have the knowledge of the first key until the proxy nodes receives the encryption context determined by the UE and the network server (see, e.g., paragraphs [0195]-[0211] of the present application). Therefore, the claim terms discussed herein are distinguishable from Ran’s disclosure. As such, amended claim 1 cannot be anticipated by Ran.” (see page 2, 3rd par)
Examiner maintains:
Applicant’s arguments are directed to the newly added claim limitation, which have not been entered for the reasons stated above, and are therefore moot.

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2492